   Case 2:08-cr-00183-MHT-SRW Document 169 Filed 04/30/20 Page 1 of 8



 IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,          )
                                   )      CRIMINAL ACTION NO.
     v.                            )         2:08cr183-MHT
                                   )              (WO)
CEDRIC L. THOMAS                   )

                        OPINION AND ORDER

    This court previously set a hearing on the petition

of the United States Probation Service to revoke the

term of supervision of defendant Cedric L. Thomas.                      See

Order (doc. no. 166) (setting hearing for revocation);

Petition to Revoke Supervision (doc. no. 150); Order

Amending Petition to Revoke Supervision (doc. no. 157).

Since then, Thomas has agreed to waive his right to a

revocation     hearing      in    exchange      for    a    particular

sentence.    See Proposed Order (doc. no. 168).                For the

reasons that follow, the court will accept the parties’

agreement,     grant     the     revocation      petition,       revoke

Thomas’s term of supervision, and sentence him to 12
   Case 2:08-cr-00183-MHT-SRW Document 169 Filed 04/30/20 Page 2 of 8



months and one day of incarceration, with no additional

term of supervised release to follow.

       Federal    Rule   of   Criminal         Procedure     32.1    governs

“revoking        or    modifying         probation      or     supervised

release.”        Under the rule, Thomas is entitled to “(A)

written notice of the alleged violation; (B) disclosure

of the evidence against [him]; (C) an opportunity to

appear,      present     evidence,       and    question     any     adverse

witness unless the court determines that the interest

of justice does not require the witness to appear; (D)

notice of [his] right to retain counsel or to request

that counsel be appointed if the person cannot obtain

counsel; and (E) an opportunity to make a statement and

present any information in mitigation,” also known as

the right to allocution.             Fed. R. Crim. P. 32.1(b)(2);

see also Fed. R. Crim. P. 32.1 advisory committee’s

note    to   2005     amendment   (noting        the   addition      of   the

right to allocution in response to an observation by

the Eleventh Circuit Court of Appeals in United States

v. Frazier, 283 F.3d 1242 (11th Cir. 2002)).                        The rule


                                     2
   Case 2:08-cr-00183-MHT-SRW Document 169 Filed 04/30/20 Page 3 of 8



also makes plain that such revocation hearings can be

waived by the defendant: “Unless waived by the person,

the court must hold the revocation hearing within a

reasonable         time        in      the      district         having

jurisdiction.”        Fed. R. Crim. P. 32.1(b)(2) (emphasis

added); see also United States v. Jones, 798 F. App’x

494, 496-97 (11th Cir. 2020) (explaining that “[t]he

Federal    Rules      of   Criminal     Procedure,     which     govern

revocation hearings, allow a defendant to waive their

right to a hearing” based on the federal rule).*

    Given      this    rule,    the    court   is    satisfied      that

Thomas’s waiver is sufficient for this court to proceed

without   a    revocation      hearing.      See    generally    United

States    v.   Davenport,      No.    2:10CR27,     2020   WL   1862697

(M.D. Ala. Apr. 14, 2020) (Thompson, J.) (finding a



    * Allowing a defendant to waive a revocation
hearing in its entirety is also consistent with the
rule’s   treatment   of    preliminary  hearings   and
modifications of supervised release, both of which can
also be waived by the defendant. See Fed. R. Crim. P.
32.1(b)(1)(A) (“The person may waive the [preliminary]
hearing.”); id. at 32.1(c)(2) (“A hearing is not
required if: (A) the person waives the [modification]
hearing.”).
                           3
     Case 2:08-cr-00183-MHT-SRW Document 169 Filed 04/30/20 Page 4 of 8



similar     waiver      to   be    sufficient).            In   the    waiver,

Thomas acknowledges that he has “had an opportunity”

both to “[r]eview the notice of the alleged violation

of supervised release” and “[d]iscuss with counsel the

evidence against him.”                 Proposed Order (doc. no. 168)

at   2-3.       This    corresponds           to    his   entitlement       at    a

revocation       hearing      to       “(A)    written      notice     of    the

alleged violation; [and] (B) disclosure of the evidence

against [him].”         Fed. R. Crim. P. 32.1(b)(2).                  Further,

in the waiver, he acknowledges that “he is aware of the

following rights and is knowingly waiving these rights

in exchange for the recommended agreed sentence: 1. The

opportunity to appear personally, present evidence, and

question adverse witnesses at a revocation hearing; and

2. The opportunity to make a statement personally to

the [c]ourt in mitigation of sentence and to present

mitigating evidence to the [c]ourt.”                          Proposed Order

(doc.     no.    168)    at       3.         This    corresponds       to    his

entitlement       at     a    revocation            hearing     to    “(C)       an

opportunity to appear, present evidence, and question


                                         4
     Case 2:08-cr-00183-MHT-SRW Document 169 Filed 04/30/20 Page 5 of 8



any adverse witness unless the court determines that

the interest of justice does not require the witness to

appear; ... and (E) an opportunity to make a statement

and present any information in mitigation.”                           Fed. R.

Crim. P. 32.1(b)(2).             While the waiver does not mention

the Thomas’s entitlement to “(D) notice of [his] right

to    retain       counsel      or    to       request    that    counsel    be

appointed if the person cannot obtain counsel,” id.,

there is no need here because he is already represented

by counsel.

      Finally,       the     court         will     accept    the    parties’

proposed sentence of 12 months and one day.                         The court

understands        that    the       violation       to   which     Thomas   is

pleading guilty is a Grade C violation in the United

States Sentencing Guidelines; that his criminal history

category at the time of sentencing was VI; and that the

applicable guideline range for imprisonment for a Grade

C violation, by a defendant with a criminal history

category      of    VI,    is    8    to       14   months.       With   these

understandings in mind, and after having considered and


                                           5
    Case 2:08-cr-00183-MHT-SRW Document 169 Filed 04/30/20 Page 6 of 8



consulted     the    Sentencing       Guidelines     in    general,      and

evaluated the reasonableness of a sentence through the

lens of 18 U.S.C. § 3553, the court finds that the

parties’ proposed sentence of 12 months and one day for

Thomas is sufficient, but not greater than necessary,

to comply with the statutory purposes of sentencing set

forth in subpart (a) of § 3553.

                                   ***

     Accordingly, it is ORDERED as follows:

     (1) The court accepts the parties’ plea agreement,

including defendant Cedric L. Thomas’s waiver of his

right to a revocation hearing (doc. no. 168).

     (2) The court finds that defendant Thomas violated

a   mandatory       condition    of       the   terms     of   supervised

release--namely, that he “shall have no contact with

LaBrenda    Taylor.”       Amended        Petition   (doc.     no.   157).

This violation was the third alleged in the petition to

revoke supervised release.            See id.




                                      6
      Case 2:08-cr-00183-MHT-SRW Document 169 Filed 04/30/20 Page 7 of 8



       (3) The petition to revoke supervised release (doc.

no. 150), as amended (doc. no. 157), is granted as to

violation three and denied in all other respects.

       (4) The court finds that this violation is a Grade

C violation in the United States Sentencing Guidelines.

       (5) The       court     finds        that        defendant       Thomas’s

criminal history category at the time of sentencing was

VI.

       (6) The court finds that the applicable guideline

range for imprisonment for a Grade C violation, by a

defendant with a criminal history category of VI, is 8

to 14 months.

       (7) Having considered and consulted Chapter 7 of

the     Sentencing        Guidelines,       the    18    U.S.C.     §   3553(a)

factors, and the parties’ sentencing agreement, it is

the judgment of the court that the defendant Thomas is

committed       to    the    custody       of   the     Federal     Bureau    of

Prisons        to     be     imprisoned           for     12    months       and

one day.       This sentence shall run concurrently with any

state      term      of    imprisonment         resulting      from      another


                                       7
   Case 2:08-cr-00183-MHT-SRW Document 169 Filed 04/30/20 Page 8 of 8



offense that is relevant conduct to the instant offense

of conviction.      See United States Sentencing Guidelines

§ 1B1.3.    Upon release from imprisonment, there will be

no term of supervised release.

    (8) The court understands that defendant Thomas is

already in the custody of the U.S. Marshal Service.

    (9) The hearing on the revocation petition, set for

May 1, 2020, is canceled.

    DONE, this the 30th day of April, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   8
